Citation Nr: 0002615	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-31 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to service connection for residuals of bilateral 
ankle injuries.  

Entitlement to service connection for left ear hearing loss.  

Entitlement to service connection for temporomandibular joint 
disorder.  

Entitlement to a rating greater than 10 percent for residuals 
of hepatitis.  

Entitlement to a rating greater than 10 percent for allergic 
rhinitis.  

Entitlement to a compensable rating for right ear hearing 
loss.  

Entitlement to a compensable rating for teeth 4, 18, 19, 30, 
and 31.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1972 to September 
1993.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in March 1994 which, inter alia, granted service 
connection for right ear hearing loss, residuals of 
hepatitis, allergic rhinitis, and teeth 4, 18, 19, 30, and 
31, assigning the ratings noted above, and denied service 
connection for temporomandibular joint disorder, left ear 
hearing loss, and residuals of bilateral ankle injuries.  It 
should be noted that, although the veteran initially 
disagreed with the denial of service connection for 
diminished eyesight and of the assigned ratings for 
hypertension and tinnitus, he later withdrew his appeal of 
those issues.  

The issue concerning service connection for temporomandibular 
joint (TMJ) disorder will be addressed in the Remand that 
follows this decision.  


FINDINGS OF FACT

1.  The veteran does not have bilateral ankle disorders that 
resulted from ankle injuries in service.  

2.  The veteran does not have a left ear hearing loss.  

3.  Residuals of the veteran's hepatitis are manifested by 
occasional mild gastrointestinal disturbance and demonstrable 
liver damage.  

4.  The veteran's allergic rhinitis is manifested by nasal 
discharge and 25 percent obstruction on the left side, but no 
atrophy, crusting, ozena, anosmia, or polyps.  

5.  The veteran has level I hearing in the right ear.  He is 
not deaf in the non-service-connected left ear.  

6.  The masticatory surfaces of teeth 4, 18, 19, 30, and 31 
have been restored by treatment or suitable prosthesis.  


CONCLUSIONS OF LAW

1.  Residuals of bilateral ankle injuries were not incurred 
in or aggravated by service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303 3.385 (1999).  

3.  Residuals of hepatitis are not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, .4.10, and Code 7345 (1999).  

4.  Allergic rhinitis is not more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, .4.10, and 
Code 6522 (1999).  

5.  Right ear hearing loss is 0 percent disabling.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, .4.10, and 
Code 6100 (1999).  

6.  Teeth 4, 18, 19, 30, and 31 are 0 percent disabling.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, .4.10, and 
Code 9913 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records show that the veteran was treated 
for hepatitis B in the early 1970s and that he was later 
diagnosed with chronic persistent hepatitis, confirmed by 
liver biopsy.  The condition was noted to resolve slowly 
during the 1970s and, after 1980, no symptoms or abnormal 
clinical findings were attributed to the disorder; blood 
tests of liver function remained normal through the remainder 
of service.  At the time of the veteran's retirement 
examination in August 1993, he did not report a history of 
any gastrointestinal or other complaints that might be 
referable to his previous hepatitis.  The treatment records 
indicate that he was at times seen in recent years for 
complaints including headache, cough, upset stomach, and 
malaise, but the complaints were attributed to a "virus," 
upper respiratory infections, or sinusitis.  The service 
records repeatedly indicate that, after 1980, the veteran was 
asymptomatic with regard to his prior hepatitis.  The service 
medical records show that he developed high frequency 
sensorineural hearing loss in his right ear during service.  
The records note his exposure to noise on the flight line for 
many years, as well as 1990 findings of normal sloping to 
severe high frequency sensorineural hearing loss in both 
ears, poorer on the right, with excellent speech 
discrimination.  Other records indicate that the veteran's 
hearing in his left ear was normal.  Although an audiometric 
examination in June 1972 noted a pure tone threshold of 
45 decibels at 4,000 Hertz in his left ear, numerous other 
such examinations between 1977 and 1991 showed no pure tone 
threshold of more than 15 decibels in the left ear at any 
frequency between 500 Hertz and 4,000 Hertz.  

The service medical records do not reflect any complaints 
regarding either ankle at any time during service and no 
abnormal clinical findings regarding either ankle were 
recorded during service.  On numerous examination reports, 
the veteran noted his childhood right leg fracture, which had 
completely healed, but he made no reference to any history of 
an ankle injury or to any problems with either ankle.  
Although the service records note occasional complaints of 
cough and upper respiratory infections, they do not refer to 
any symptoms of allergic rhinitis.  Service dental records 
reflect endodontic treatment (pulpectomy) to teeth 4, 18, 19, 
30, and 31 for cracked teeth.  

A VA general medical compensation examination was conducted 
in January 1994.  The veteran reported that during the years 
after his initial episode of hepatitis in service he noted 
persistent easy fatigue with intermittent increases.  He also 
indicated that he had symptoms that he referred to as "flu-
like," which included an increase in his usual low-level 
diarrhea and nausea, as well as occasional cough.  The 
veteran stated that he was allergic to a number of substances 
that caused severe allergic symptoms, including lacrimation 
and burning of his eyes, as well as sneezing.  He also 
reported that his ankles were injured in 1978 when they were 
crushed between two boats.  He indicated that x-rays at the 
time of the injury revealed no fracture, but that he had pain 
for several weeks afterward and still had intermittent pain 
in his ankles without swelling.  The veteran also stated that 
the pain he had experienced in his mandible and maxilla in 
service, which was attributed to cracked teeth, had abated 
recently.  On examination, it was noted that the veteran had 
not had any recent weight change.  He was well nourished and 
did not appear ill.  No pertinent abnormal clinical findings 
were recorded.  The negative findings included clear ocular 
sclerae, no nasal obstruction or discharge, and no hepatic 
tenderness or enlargement.  No clinical findings regarding 
the veteran's ankles were noted, except that his gait was 
normal and he was able to tandem and heel and toe walk.  The 
listed diagnoses included chronic recurrent hepatitis B; 
intermittent mild hay fever; and status post-traumatic 
arthritis of the ankles, "no present site or pathology on 
examination."  Liver function tests were reported to be in 
the normal range.  X-rays of both ankles were reported as 
being essentially within normal limits.  

On VA dental examination conducted in January 1994, the 
veteran did not express any complaints regarding his service-
connected teeth.  He was primarily concerned that his other 
teeth were also cracking and would require root canal work, 
as did the service-connected teeth.  The examiner noted 
facial crazing in teeth # 11 and # 21 that was of no 
significance.  

On an authorized audiological evaluation in December 1993, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
20
25
10
30
75
Left
10
10
5
5
15

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  

The veteran's private physician wrote in August 1994 that he 
had treated the veteran since April 1992, primarily for 
allergic rhinitis.  He indicated that his symptoms had become 
so severe that he had sought treatment outside the Air Force.  
The physician noted that a complicating factor was the 
veteran's chronic hepatitis with its "insidious and 
disabilitating [sic] symptoms."  He stated that the veteran 
had "debilitating episodes of Gastrointestinal disturbances, 
Fatigue and Anxiety associated with mild to moderate Liver 
Damage."  He wrote that each of the above was a current 
active problem for which the veteran was undergoing care in 
his office.  

Office records of the private physician dated from April 1992 
to January 1995 reflect periodic evaluation and treatment 
only for symptoms of nasal congestion and allergic rhinitis; 
antihistamines were prescribed, as well as occasional 
antibiotics for sinus infections, and allergy injections were 
administered.  Clinical findings were generally negative, 
except an early nasal polyp was reported in January 1995.  
Liver function blood tests in October 1994 reportedly were in 
the normal range.  The records do not show any 
gastrointestinal complaints or abnormal clinical findings 
regarding hepatitis residuals.  

A private infectious disease specialist wrote in April 1995 
that the veteran had seasonal problems with allergies.  From 
November to March each year he had an increasing number of 
colds, manifested by non-specific generalized achiness, 
weakness, fatigue, and runny nose.  The veteran indicated 
that he would occasionally feel hot, although he would not 
have a fever.  Occasionally during those periods, he would 
have to stay at home.  The veteran reported that during those 
episodes he would also have nausea, vomiting, and occasional 
diarrhea.  Beginning in August 1994, some swelling in the 
area of the veteran's parotid glands had been noted; a 
tentative diagnosis of Sluder's syndrome had been assigned.  
The oral examination was negative and the teeth were noted to 
be in good repair.  On examination of the outside of the 
face, there was some soft tissue swelling bilaterally in the 
area of the parotid glands at the angle of the jaw.  The 
veteran was unable to open his mouth fully because of 
discomfort. The abdominal examination was essentially normal.  
The examiner's impression included the veteran's long history 
of seasonal allergic rhinitis and sinusitis, as well as his 
8-9 month history of bilateral facial swelling.  The examiner 
suspected that there may be some connection between the 
facial swelling and the veteran's longstanding allergic or 
hypersensitivity state.  She doubted that there was any 
connection to his history of hepatitis.  

A private dentist wrote in May 1995 that, on examination of 
the veteran, he had found swelling in the parotid gland area, 
pain on mandibular movement and function, internal 
temporomandibular joint pain, limited oral opening, and 
general malaise.  His differential diagnoses included 
parotitis and temporomandibular joint dysfunction.  He noted 
the veteran's history of reconstruction of his posterior 
teeth that had altered his occlusal pattern and was 
consistent with temporomandibular joint (TMJ) dysfunction.  

A private allergist wrote in July 1995 that he had been 
treating the veteran for recurrent nasal congestion and 
moderately severe rhinitis, as well as moderately severe 
deviation of his nasal septum that impinged on his turbinates 
and resulted in subsequent sinus pressure headaches, malaise, 
and continuing post-nasal drip.  He indicated that the 
veteran's allergic/vasomotor rhinitis had not responded to 
conservative medical treatment and continued to cause 
debilitating symptoms, leading to extreme fatigue, headaches, 
malaise, and a feeling of a low-grade fever.  

A personal hearing was conducted before a hearing officer at 
the RO in August 1995.  At the hearing, the veteran's 
representative raised the issue of service connection for 
temporomandibular joint syndrome secondary to his service-
connected dental disability.  The veteran described the 
incident in service in which he injured his ankles.  He 
indicated that, although x-rays were negative for fracture, 
there was soft tissue damage and he was on crutches for both 
ankles for 3-4 weeks.  He testified that at times his ankles 
become swollen and give way easily.  The veteran stated that 
his ankles are swollen in the morning.  He stated that he had 
received no specific treatment for his ankles since his 
retirement from service.  The veteran also testified that he 
had difficulty understanding what people around him were 
saying at times.  He stated that, to him, the hearing in 
neither ear appeared any worse than that in the other.  
Regarding his hepatitis, the veteran noted that liver 
biopsies in service verified the presence of moderate liver 
damage; on that basis, he believes that a compensable rating 
is warranted for the disability.  He also stated that the 
dentists in service had done an excellent job fixing his 
teeth and "I have no problem with that."  He indicated that 
he used 10-12 days of sick leave per year, plus additional 
vacation leave, primarily due to his allergies.  The veteran 
testified that he has difficulty digesting certain types of 
food, particularly animal fats.  He also described his 
periodic episodes of rhinitis that occurred several times a 
year, primarily during the winter, spring, and fall.  

On an authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
20
15
15
30
80
Left
15
15
10
10
20

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  

A VA orthopedic examination was conducted in August 1997.  
The examiner noted the veteran's ankle complaints as set 
forth at his personal hearing.  On examination, there was 
5 degrees of dorsiflexion and 25 degrees of plantar flexion 
of each ankle, with 20 degrees of pronation and 10 degrees of 
supination.  No neurovascular deficit was noted.  The 
diagnosis was status post-chronic sprain of both ankles.  The 
examiner commented that there was some limitation of motion 
with some weakness and fatigability of both ankles.  It was 
stated that the findings were supported by objective evidence 
and were consistent with the reported history and pathology 
of the disability.  The examiner noted that the functional 
ability of the ankle joints would be limited an additional 
10 percent during flare-ups and when the joints were used 
repeatedly over a period of time.  

Also conducted in August 1997 was a VA ear, nose, and throat 
examination.  The examiner noted the veteran's symptoms of 
nasal congestion, frontal headaches, malaise, and general 
myalgias, occurring in episodes of "weeks" duration, 
approximately 7 or 8 times per year.  On examination, the 
nasal septum was mildly deviated to the right, but the 
remainder of the clinical findings regarding the nose and 
sinuses were normal.  The listed diagnosis was status post-
sinusitis, with no active sinusitis at that time.  

On gastrointestinal examination at that time, the examiner 
reported the veteran's complaints of chronic intermittent 
nausea, vomiting, diarrhea, and anorexia, associated with 
general malaise and myalgias, with 1 or 2 episodes per year 
of 4-6 weeks' duration.  The veteran indicated that there was 
an increase in his symptoms with greasy foods, spicy foods, 
and caffeine.  He also reported having a 10-20 pound weight 
loss during the episodes.  The examiner's diagnoses included 
hiatus hernia, with reflux.  The veteran failed to report for 
scheduled blood work, including a liver profile.  

On VA dental examination in September 1997, the examiner 
noted that the veteran had lost only one tooth, #4, that had 
been replaced by a three-unit fixed bridge.  He indicated 
that the veteran had had excellent dental work, with multiple 
restorations, gold crowns, porcelain to gold crowns, and 
endodontic treatment.  The veteran's oral hygiene was 
recorded as being very good.  His remaining teeth and oral 
tissues were within normal limits.  There was bilateral TMJ 
tenderness, noted to be due possibly to crunching habits.  
The examiner commented that the veteran's dental disability 
had no effect on his everyday activities.  

Another VA general medical examination was conducted in May 
1998.  Concerning his jaw, the veteran reported that he could 
not open it as much as he used to be able to do and that he 
would sometimes get swelling on the sides of his face.  The 
examiner noted the veteran's long history of allergies to 
"just about everything."  He indicated that the veteran's 
symptoms lasted year-round, but were worse in the winter.  He 
was receiving monthly allergy shots.  Regarding his 
hepatitis, the veteran stated that he had no vomiting or 
melena; he reported that the current treatment for the 
problem consisted of adjustment to his diet.  He indicated 
that he noticed some fatigue and weakness and that he did not 
seem to have the stamina and strength that he used to have.  
His only complaint concerning his ankles was that they would 
sometimes swell in the morning.  On examination, there was 
obvious swelling of both parotid glands and the submaxillary 
glands, as well as very limited motion of the jaw.  The 
temporomandibular joints could be dislocated by the examiner, 
with a lot of pain.  There was a lot of exudate in the nose.  
The membranes and turbinates were swollen and the left 
nostril was approximately 25 percent obstructed.  No nasal 
polyps were observed.  The abdomen was tympanitic and the 
liver was not enlarged.  The examiner described full range of 
motion of the veteran's ankles.  Palpation of the ankles was 
"perfectly normal" and there was normal heel and toe 
walking.  The examiner stated that he could see no residual 
impairment due to any ankle injuries.  X-rays of the sinuses 
and ankles were interpreted as being normal, as were x-rays 
of temporomandibular joints.  The hepatitis B core antibody 
was reportedly reactive, but no other abnormal blood 
chemistry data were recorded.  The diagnoses included TMJ 
syndrome, etiology unknown; parotid and submaxillary gland 
disorder, commonly known as Sjorgen's syndrome; allergic 
rhinitis with nasal obstruction about 25 percent on the left; 
nasal polyps not found; hepatitis B negative by laboratory 
test at that time; and sprained ankles, right and left, with 
no residuals.  

II.  Analysis 

Service connection

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded; that is, the claims are not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claims, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

? Residuals of bilateral ankle injuries

The veteran has stated that he sustained injuries to both of 
his ankles in an incident in 1978, requiring the use of 
crutches for 3-4 weeks.  He testified that x-rays at the time 
did not reveal any fractures.  However, the service medical 
records are completely negative for evidence of any ankle 
injuries at any time during the veteran's career.  There is 
no evidence of any ankle complaints or pertinent abnormal 
clinical findings at any time during service, including at 
the time of the veteran's retirement examination, despite his 
statements that he has had continuing problems with his 
ankles ever since 1978, including that they occasionally 
swell and easily give way.  Moreover, records of the 
veteran's private physician between 1992 and 1994 do not 
reflect any ankle complaints or abnormal clinical findings.  
Although a VA examiner in 1997 noted some limitation of ankle 
motion, weakness, and fatigability, no abnormal clinical 
findings regarding the veteran's ankles were noted on VA 
examinations in 1994 or 1998.  In particular, the 1998 
examiner stated that the examination was "perfectly normal" 
and that he could see no residuals of any ankle injuries.  

Although a VA examiner in January 1994 (within one year after 
the veteran's separation from service) listed a diagnosis of 
status post-traumatic arthritis of the ankles, the examiner 
did not report any abnormal clinical findings regarding 
either ankle and bilateral ankle x-rays were reportedly 
normal.  In addition, that examiner specifically stated that 
there was no pathology noted on the examination.  Moreover, 
no other examiner has diagnosed arthritis of either ankle.  
In the absence of any medical evidence of arthritis, as 
opposed to the mere listing of a diagnosis of arthritis, that 
the veteran has ever had arthritis of either ankle, the Board 
finds that service connection may not be presumed on the 
basis of the development of arthritis during the first year 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Weighing all of the evidence, including the veteran's hearing 
testimony, the Board concludes that the preponderance of the 
evidence is against the conclusion that he now has any 
residuals of an injury to either ankle during service.  
38 U.S.C.A. § 1110, 1137.  Whether or not he now has 
intermittent ankle complaints that may not be apparent on 
every examination, the evidence does not show that any such 
complaints are attributable to any chronic ankle disorder 
that resulted from an injury or disease incurred in service.  
Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  

? Left ear hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1995).  

The Board recognizes that the veteran may have been exposed 
to acoustic trauma during service in his activities during 
many years on the flight line.  We also note that service 
connection has already been established for hearing loss in 
his right ear.  

However, as described above, the regulations set forth 
specific criteria for determining whether a hearing loss 
disability is present.  In this case, there is no evidence 
that repeated audiometric tests during service (except on one 
isolated test in 1972, soon after the veteran's entrance onto 
active duty) or on two occasions subsequent to his retirement 
have demonstrated pure tone thresholds or speech 
discrimination scores indicative of left ear hearing loss 
that meet those specific criteria.  Although he has testified 
that he has difficulty understanding people speaking to him, 
there simply is no evidence that he currently has a hearing 
impairment in his left ear that meets the criteria for 
service connection set forth at § 3.385.  In the absence of 
such evidence, service connection for left ear hearing loss 
is not established.  Inasmuch as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
§ 5107(b) are not applicable.  

Higher ratings

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  Inasmuch as the ratings for the veteran's 
service-connected disabilities were the initial ratings 
assigned for the disabilities and were made effective from 
the date of receipt of the veteran's claim for service 
connection, the Board will evaluate the level of impairment 
due to each of the disabilities throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  

? Residuals of hepatitis

Residuals of hepatitis, with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy, warrant a 100 percent rating.  A 60 percent 
evaluation is to be assigned when there is moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  For minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is appropriate.  Demonstrable 
liver damage with mild gastrointestinal disturbance warrants 
a 10 percent evaluation.  A noncompensable rating is to be 
assigned for healed, asymptomatic hepatitis.  Code 7345.   

The record indicates that the veteran's hepatitis has 
resulted in little impairment since 1980.  Although medical 
reports have documented occasional complaints of fatigue and 
malaise in recent years, examiners have generally attributed 
those symptoms to his rhinitis, rather than to residuals of 
his previous hepatitis.  While the veteran has indicated that 
he has difficulty digesting certain foods, the record does 
not show that he has been advised by any physician to adhere 
to any dietary restrictions.  Nor does the record reflect 
that any other therapeutic measures have been employed to 
treat symptoms related to his previous hepatitis.  

The Board notes the veteran's private physician statement in 
1992 that he had "debilitating episodes of Gastrointestinal 
disturbances, Fatigue, and Anxiety associated with mild to 
moderate Liver Damage;" the medical evidence, however, 
including the examiner's own treatment records, does not 
corroborate any such episodes, although an August 1997 
examiner recorded the veteran's report of 1-2 episodes per 
year, lasting 4-6 weeks, during which he has a 10-20 pound 
weight loss.  The physicians' statements appear to have been 
based entirely on the veteran's own reported history and are 
not supported by any pertinent abnormal clinical or 
laboratory findings.  Also, as noted above, there is no 
medical evidence of complaints, findings, or treatment for 
fatigue or anxiety that were attributed to residuals of the 
veteran's previous hepatitis.  Further, although descriptions 
of the severity of the initial (or subsequent) liver damage 
that was caused by the hepatitis have varied, including as 
stated by the private physician in 1992, no blood test has 
shown any abnormal liver function in many years.  

The Board finds that the residuals of the veteran's hepatitis 
are manifested only by occasional mild episodes of 
gastrointestinal disturbance and that the criteria for a 
rating greater than the currently assigned 10 percent have 
not been met at any time since the effective date for the 
grant of service connection.  Therefore, staged ratings for 
the residuals of the veteran's hepatitis are not appropriate.  
Fenderson.  The Board concludes that a higher rating for 
residuals of hepatitis is not warranted at this time.  
Inasmuch as the preponderance of the evidence is against any 
higher rating, the provisions of § 5107(b) are not 
applicable.  

? Allergic rhinitis

Chronic atrophic rhinitis, with massive crusting and marked 
ozena and anosmia warrants a 50 percent rating.  A 30 percent 
evaluation is for assignment with moderate crusting and ozena 
and atrophic changes.  Where there is definite atrophy of 
intranasal structures and moderate secretions, a 10 percent 
rating is appropriate.  Code 6501.  (Effective prior to 
October 7, 1996.)  

Allergic or vasomotor rhinitis with polyps warrants a 
30 percent rating.  Without polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
to be assigned.  Code 6522.  (Effective October 7, 1996.)  

The record shows that the veteran has seasonal allergies that 
produce a number of symptoms, including nasal drainage and 
obstruction, headache, malaise, myalgias, and fatigue.  Some 
examiners have noted a deviated nasal septum, although it is 
unclear whether that finding is related to his allergic 
rhinitis.  Other examiners have reported some degree of nasal 
obstruction due to the rhinitis and consequent swelling of 
the nasal passages; the most recent examiner, in May 1998, 
indicated that the nasal membranes and turbinates were 
swollen and that the left nostril was 25 percent obstructed.  
The May 1998 examiner also stated that there was "a lot of 
exudate in the nose."  No examiner has reported any atrophy 
of the nasal structures, anosmia, or ozena.  

It is clear that the symptoms of the veteran's allergic 
rhinitis are seasonal and do result in some degree of 
impairment.  In addition, the record indicates that he takes 
prescription antihistamines and nasal sprays to alleviate his 
symptoms.  Nevertheless, the Board finds that the functional 
impairment due to the disability, as described in and 
contemplated by the criteria in the rating schedule (in 
effect prior to and beginning October 7, 1996), is 
commensurate with a 10 percent rating, and no more.  The 
evidence does not reflect a degree of impairment commensurate 
with a higher rating.  

The veteran's private physician did report in January 1995 
that there was an "early nasal polyp."  No other examiner 
before or since, however, including specialists, has noted 
any nasal polyps and, on VA examination in May 1998, the 
examiner specifically indicated that no nasal polyps were 
observed.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran currently has 
any nasal polyps related to his allergic rhinitis.  
Therefore, the Board finds that the criteria for an 
evaluation greater than the currently assigned 10 percent 
rating, under the criteria in effect prior to or beginning 
October 7, 1996, are not met.  Inasmuch as the criteria for a 
higher evaluation have not been met at any time since the 
effective date for the grant of service connection, staged 
ratings for the veteran's allergic rhinitis are not 
appropriate.  Fenderson.  

Moreover, because the preponderance of the evidence is 
against the veteran's claim, the provisions of § 5107(b) are 
not applicable.  

? Right ear hearing loss 

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing of the non-service-
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, Diagnostic Code 
6100.

However, compensation is payable for total deafness in one 
ear as a result of service-connected disability and total 
deafness in the other ear as a result of non-service-
connected disability as if both disabilities were service-
connected, provided the non-service-connected disability is 
not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383 (1999).  

First, as noted above, service connection has been 
established only for hearing loss in the right ear.  Further, 
the clinical data do not show that the veteran is totally 
deaf in his left ear; accordingly, his hearing in that ear is 
considered to be normal (level I).  In addition, pure tone 
and speech audiometry concerning the hearing in the veteran's 
left ear in 1993 and 1997 showed essentially identical 
results: the average pure tone threshold was 35 decibels and 
the speech discrimination score was 96 percent on each test.  

The audiometric data obtained since service correspond to 
level I hearing in the veteran's right ear.  With level I 
hearing in his left (non-service-connected) ear also, § 4.85 
requires assignment of a noncompensable rating for the 
veteran's hearing loss.  Inasmuch as the criteria for a 
compensable evaluation have not been met at any time since 
the effective date for the grant of service connection, 
staged ratings for the veteran's right ear hearing loss are 
not appropriate.  Fenderson.  

The Board notes that, effective in June 1999, VA revised the 
regulations pertaining to evaluating hearing loss 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a regulation 
changes during the course of a veteran's appeal, he is 
entitled to consideration of his claim under both 
regulations, with application of the version more favorable 
to the claim.  In this case, insofar as they govern the 
appropriate ratings to be assigned for unilateral hearing 
loss, however, the revised criteria are essentially identical 
to those previously in effect.  Moreover, the RO considered 
both versions of the regulations concerning evaluations for 
hearing loss.  No different rating results from application 
of the two versions of the hearing loss regulations.  

Because the preponderance of the evidence is against the 
veteran's claim for a compensable rating for his right ear 
hearing loss, the provisions of § 5107(b) are not applicable.  

? Teeth 4, 18, 19, 30, 31

For the loss of teeth due to loss of substance of the body of 
the maxilla or mandible without loss of continuity: 

Where the lost masticatory surface cannot be restored by 
suitable prosthesis: 
Loss of all teeth	40 percent
Loss of all upper teeth	30 percent
Loss of all lower teeth	30 percent
All upper and lower posterior teeth missing	20 percent
All upper and lower anterior teeth missing	20 percent
All upper anterior teeth missing	10 percent
All lower anterior teeth missing	10 percent
All upper and lower teeth on one side missing	10 percent

Where the loss of masticatory surface can be restored by 
suitable 
prosthesis	0 percent

Note-These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Code 9913.  

Service connection has been granted for teeth 4, 18, 19, 30, 
and 31 and a noncompensable rating has been assigned.  The 
records show that the veteran underwent root canal work on 
those teeth during service due to cracking.  It is not clear 
from the record when tooth 4 was extracted, although the 
service records do not show that tooth as missing.  The 
September 1997 VA dental examiner noted that the veteran's 
only lost tooth, number 4, had been replaced by a 3-unit 
bridge and that the veteran had undergone "excellent dental 
work," including multiple restorations, gold crowns, 
porcelain to gold crowns, and endodontic treatment.  

Because the masticatory surface has been restored for the 
service-connected teeth, the rating schedule mandates 
assignment of a noncompensable evaluation.  Inasmuch as the 
criteria for a compensable evaluation were not met at any 
time since the effective date for the grant of service 
connection, staged ratings for the 
veteran's teeth are not appropriate.  Fenderson.  A 
compensable evaluation for the veteran's service-connected 
teeth is not warranted.  

The Board notes that the veteran's contentions regarding his 
mouth have largely concerned symptoms that have been 
attributed either to TMJ disorder or to his parotid glands, 
rather than to his service-connected teeth per se.  A rating 
decision in June 1999 denied service connection for TMJ 
disorder and for a parotid gland disorder.  To the extent 
that the veteran's complaints that are related to those 
conditions are separate and apart from manifestations of 
impairment due to the teeth themselves, they are not relevant 
to the issue of a higher rating for the service-connected 
teeth.  

In light of the fact that the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
service-connected teeth, the provisions of § 5107(b) are not 
applicable.  


ORDER

Service connection for residuals of bilateral ankle injuries 
is denied.  

Service connection for left ear hearing loss is denied. 

A rating greater than 10 percent for residuals of hepatitis 
is denied.  

A rating greater than 10 percent for allergic rhinitis is 
denied.  

Compensable ratings for right ear hearing loss and teeth 4, 
18, 19, 30, and 31 are denied.  



REMAND

A rating decision in June 1999 denied service connection for 
a temporomandibular joint disorder.  The Board finds that a 
statement by the veteran's accredited representative on VA 
Form 646, received in September 1999, expresses sufficient 
disagreement with the June 1999 rating decision in that 
regard as to be construed as a notice of disagreement, 
pursuant to 38 C.F.R. § 20.201 (1999).  Accordingly, the RO 
must furnish the veteran and his representative with a 
statement of the case concerning that issue.  38 C.F.R. 
§ 19.26 (1999).  

Therefore, this case, as to this issue, is REMANDED to the RO 
for the following additional action:

The RO should furnish the veteran and his 
accredited representative with a 
statement of the case concerning the 
issue of service connection for a 
temporomandibular joint disorder.  If, 
and only if, a timely substantive appeal 
is received, the RO should return the 
case to the Board for appellate 
consideration of that issue.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

